Title: To James Madison from Joseph Jones, 8 December 1780
From: Jones, Joseph
To: Madison, James


Dear Sr.Richmond 8th: Decr. 1780
I have yours of November the 28th. by the Post and wish I could inform you the assembly had yet fixed the plan of recruiting our quota of Continentals but such various opinions and modes are proposed that great delay has been the consequence. The present proposition is a bounty of 5000 for the War 2500 for three years if it comes to a draft for that period—the whole to be collected from the Taxable property by the last of Janry—each division to cloath the Soldier and find him a Beef. It is expected this mode will raise us 3000 Men and as many Beeves to feed them. Whether this will pass I cannot pretend to say but am told it is the most agreeable of any thing that has been proposed. My speaking thus doubtfully proceeds from my nonattendance in the House this week being confined by a slight but lingering Fever. I am somewhat better today and hope in a few days to be in the house again though I shall continue a very short time having sent for my Carriage to go home. The Finance Bill was under consideration of the Com: of the whole yesterday. I have not heard whr. they got through it. These finished[,] the next great object will be to take up the question of ceding the back Country. This I want done before I go and also to have some mode fixed for the Deputies being regularly supplied. I mean to take a few days of next week for these purposes before I set out. I have already requested your future Letters to be addressed to me at Fredericksburg untill I give you notice of my being abt. to leave Virga. for Pensylvania This I expect yet to do as by the last Post Mrs. Jones informs me she and my Son Are both upon the mend[.] you need not Therefore if not already done say anything to Mr. Pleasants as I expect Mrs. Jones may be prevailed upon her health being in some measure restored to venture North.

The Negro scheme is laid aside upon a doubt of its practicability in any reasonable time and because it was generally considered as unjust, sacrificing the property of a part of the Community to the exoneration of the rest, it was reprobated also as inhuman and cruel. how far your Idea of raising black Regiments giving them freedom wod. be politic in this and the Negro States deserves well to be considered so long as the States mean to continue any part of that people in their present subjection as it must be doubtfull whether the measure wod. not ultimately tend to increase the Army of the Enemy as much or more than our own for if they once see us disposed to arm the Blacks for the Field they will follow the example and not disdain to fight us in our own way and this wod. bring on the Southern States probably inevitable ruin[.] at least it wod. draw off immediately such a number of the best labourers for the Culture of the Earth as to ruin individuals, distress the State and perhaps the continent when all that can be now raised by their assistance is but barely sufficient to keep us joging along with the great expence of the war. The Freedom of these people is a great and desireable object[.] to have a clear view of it wod. be happy for Virginia but whenever it is attempted it must be I conceive by some gradual course alowing time as they go off for labourers to take their places or we shall suffer exceedingly under the sudden revolution which perhaps arming them wod. produce. Adieu I hope my head will be easier when I next write
affly yrs.
Jos: Jones.
Majr. Lee is now here on his way to the South. The Army we are told is very weak in that quarter and we hear the Enemy are reinforcing from New York. I am apprehensive all Virga. can do will not be sufficient to make head agt. them if it be true what is said that they will be eight thousand strong. Cloathing and Blankets are exceedingly wanting in our Army. for want of these not above 400 of 800 and upwards of our new levies can yet go forward since the Enemy left us.
